United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.S., Appellant
and
DEPARTMENT OF THEY NAVY, PUGET
SOUND NAVAL SHIPYARD, Bremerton, WA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1523
Issued: April 1, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 18, 2010 appellant filed a timely appeal from a March 17, 2010 merit decision of
the Office of Workers’ Compensation Programs regarding her schedule award claim. Pursuant
to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant has more than eight percent impairment of the right upper
extremity and more than five percent impairment of the left upper extremity, for which she
received schedule awards.
FACTUAL HISTORY
On June 4, 2007 appellant, then a 37-year-old composite and plastic fabricator helper,
filed an occupational disease claim for pain in both wrists she alleged was due to repetitive job
duties. The Office accepted the conditions of bilateral medial epicondylitis, bilateral lateral
epicondylitis and right wrist fibrocartilage complex tear and paid appropriate compensation. On

April 22, 2008 appellant underwent right wrist arthroscopic debridement surgery for triangular
fibrocartilage complex (TFCC) tear, which the Office authorized.1 She has been off work since
April 4, 2008.
On October 14, 2008 appellant requested a schedule award. In a January 7, 2009 report,
Dr. James M.T. Garrity, an osteopath Board-certified in preventive medicine, concluded that she
was at maximum medical improvement. He opined, in accordance with the fifth edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A.,
Guides) (hereinafter), that appellant had 13 percent impairment of the right upper extremity and
13 percent impairment of the left upper extremity. Measurements, calculations and citations to
the A.M.A., Guides were provided.
On April 14, 2009 appellant underwent left extensor carpi radialis brevis origin release
for relief of chronic left lateral epicondylitis.
In an April 27, 2009 report, an Office medical adviser opined that Dr. Garrity’s report
was insufficient to rate permanent impairment. He disagreed that appellant was at maximum
medical improvement and noted that Dr. Garrity’s rating did not fully comply with the A.M.A.,
Guides and was based on conditions not accepted by the Office.
In a May 21, 2009 letter, the Office informed appellant of the evidence necessary to
obtain a schedule award once maximum medical improvement was reached. Appellant was
further informed that the sixth edition of the A.M.A., Guides was being used to calculate
schedule awards.
In a June 15, 2009 report, Dr. Garrity noted seeing appellant for right arm complaints and
to conduct a rating for the right arm. He provided his examination findings and assessed right
lateral epicondylitis, right wrist TFCC tear, status post lateral release of the epicondyle and
arthroscopic repair of the TFCC tear. Under the sixth edition of the A.M.A., Guides, Dr. Garrity
opined that appellant had 13 percent arm impairment. Under Table 15-4, page 399, he advised
that she had a Class 1 Grade C five percent upper extremity impairment for the lateral
epicondylitis status post release. Dr. Garrity noted that appellant had ongoing problems with
strength and sensation despite recent improvements. Under Table 15-3, page 396, he accorded a
Class 1 Grade C or eight percent arm impairment for the TFCC tear. Dr. Garrity indicated that
appellant had documented TFCC injury, underwent surgery and has residual findings as
evidenced with decreased strength and reduced range of motion on examinations. Using the
Combined Values Chart, he combined the 5 percent elbow and 8 percent wrist impairments for
13 percent total right arm impairment.
On August 19, 2009 an Office medical adviser reviewed the statement of accepted facts
along with the medical record, including Dr. Garrity’s June 15, 2009 report. He advised that he
agreed with Dr. Garrity’s specified diagnosis-based ratings as they were based on appellant’s
surgeries and that she could be considered at maximum medical improvement. The Office
medical adviser noted, however, the operative reports reflected that the TFCC debridement was
1

A right wrist magnetic resonance imaging scan as well as an arthrogram, both performed on February 11, 2008
revealed a TFCC tear

2

done on the right side and the lateral epicondylar release was done on the left side. Based on
this, he opined that appellant had eight percent upper extremity impairment of the right side
based on surgical treatment of the right wrist TFCC tear and five percent upper extremity
impairment of the left side based on surgical treatment of the left extensor carpi radialis brevis
origin. The Office medical adviser stated that the date of maximum medical improvement was
June 15, 2009.
By decision dated December 22, 2009, the Office awarded appellant 8 percent loss of use
to the right upper extremity and 5 percent loss of use to the left upper extremity, for a total
13 percent permanent impairment. The period of the award ran from October 25, 2009 to
August 4, 2010, for a period of 40.56 weeks.2
On December 23, 2009 appellant disagreed with the Office decision and requested a
review of the written record. She stated that Dr. Garrity informed her that the 13 percent
impairment rating was only for her right arm. Appellant submitted a copy of Dr. Garrity’s
June 15, 2009 report and noted, under the subjective portion of the report, that “[appellant] in for
follow-up of right upper extremity complaints and reportedly right upper extremity rating
exam[ination].” She also submitted reports from Dr. Christopher Olch, a Board-certified
orthopedic surgeon specializing in surgery of the hand, who noted treating her left elbow
surgery. In a January 27, 2010 report, Dr. Olch provided an impression of recalcitrant lateral
epicondylitis of the left elbow and opined additional surgery was warranted.3
By decision dated March 17, 2010, an Office hearing representative affirmed the Office’s
December 22, 2009 decision.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act4 and its
implementing regulations5 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss or loss of use, of scheduled members or functions of
the body. The Act, however, does not specify the manner in which the percentage of loss shall
be determined. The method used in making such a determination is a matter that rests within the
sound discretion of the Office.6 For consistent results and to ensure equal justice under the law
to all claimants, good administrative practice necessitates the use of a single set of tables so that
there may be uniform standards applicable to all claimants. The A.M.A., Guides has been
adopted by the implementing regulations as the appropriate standard for evaluating schedule

2

The Office adjusted the starting date of the schedule award to October 25, 2009 as appellant was in receipt of
disability compensation through October 24, 2009.
3

On March 3, 2010 the Office authorized the requested surgical procedures of the left arm, which appellant
underwent March 9, 2010.
4

5 U.S.C. §§ 8101-8193.

5

20 C.F.R. § 10.404.

6

Linda R. Sherman, 56 ECAB 127 (2004); Danniel C. Goings, 37 ECAB 781 (1986).

3

losses.7 As of May 1, 2009, the sixth edition of the A.M.A., Guides is used to calculate schedule
awards.8
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).9 Under the sixth edition, the evaluator identifies the impairment class for the
diagnosed condition (CDX), which is then adjusted by grade modifiers based on functional
history (GMFH), physical examination (GMPE) and clinical studies (GMCS).10 The net
adjustment formula is (GMFH-CDX) + (GMPE-CDX) + (GMCS-CDX).11
After obtaining all necessary medical evidence, the file should be routed to the Office
medical adviser for a rationalized opinion concerning the nature and percentage of impairment in
accordance with the A.M.A., Guides.12
ANALYSIS
The Office accepted that the repetitive work factors in appellant’s employment caused
bilateral medial epicondylitis, lateral epicondylitis and right wrist TFCC tear. Appellant
underwent right wrist arthroscopic debridement on April 22, 2008 for the TFCC tear. She then
underwent left extensor carpi radialis brevis origin release on April 14, 2009 for chronic left
lateral epicondylitis.
In a June 15, 2009 report, Dr. Garrity opined, in accordance with the sixth edition of the
A.M.A., Guides, that appellant had 13 percent upper extremity impairment consisting of
5 percent impairment for the lateral epicondylitis status post release and 8 percent impairment for
the TFCC complex tear status post arthroscopic repair. An Office medical adviser reviewed
Dr. Garrity’s June 15, 2009 report and, while he agreed with Dr. Garrity’s application of the
A.M.A., Guides, he opined that appellant had eight percent permanent impairment of the right
upper extremity and five percent permanent impairment of the left upper extremity as the
epicondylitis surgery was performed on the left arm while the TFCC surgery was performed on
the right arm. The Office issued the schedule award based on the Office medical adviser’s
findings.

7

Ronald R. Kraynak, 53 ECAB 130 (2001).

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6.6a (January 2010); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1
(January 2010).
9

A.M.A., Guides (6th ed. 2008), page 3, section 1.3, The ICF, Disability and Health: A Contemporary Model of
Disablement.
10

Id. at 494-531.

11

Id. at 521.

12

See Federal (FECA) Procedure Manual, supra note 8, at Chapter 2.808.6(d) (August 2002).

4

Under Table 15-3, page 396, a Class 1, Grade C, TFCC tear with or without surgery with
residual findings equates to eight percent upper extremity impairment. The record reflects that
diagnostic testing revealed a TFCC tear and appellant underwent right wrist arthroscopic
debridement on April 22, 2008. Thus, as the record supports a TFCC tear on the right side,
consistent with the findings of both Dr. Garrity and the Office medical adviser, appellant would
be entitled to eight percent upper extremity impairment on the right side. Neither physician
found that any adjustment by grade modifiers was warranted with regard to the TFCC tear.
Under Table 15-4, page 399 of the A.M.A., Guides, a Class 1 Grade C surgical release of
the lateral epicondylitis with residual symptoms equates to five percent upper extremity
impairment. As noted, appellant underwent left extensor carpi radialis brevis origin release on
April 14, 2009. Although she asserts that Dr. Garrity intended that this was for her right arm, his
June 15, 2009 report clearly attributed impairment for lateral epicondylitis status post release.
There is no record of surgery for this condition on the right side nor did appellant provide any
additional evidence from Dr. Garrity regarding this issue. Thus, for the left extensor carpi
radialis brevis origin release, appellant would only be entitled to impairment for the arm affected
by that surgery, the left arm. For that surgical procedure, as noted, both Dr. Garrity and the
Office medical adviser found that five percent arm impairment was warranted. Neither physician
reported any basis for applying grade modifiers to the five percent default rating following
surgical release.
The Board finds that both Dr. Garrity and the Office medical adviser properly used the
tables and grading formulae of the sixth edition of the A.M.A., Guides, for the individual
component ratings. The Office medical adviser explained why the rating for the TFCC tear was
for the right arm while the rating for the surgical release of the lateral epicondylitis was for the
left arm. While Dr. Garrity’s impairment rating purports to be for the right side, the medical
record clearly supports that the referenced epicondylar surgery, on which he based a portion of
his rating, was performed on appellant’s left arm. He did not otherwise note any basis on which
any additional impairment could be rated, for either arm, pursuant to the A.M.A., Guides and
consistent with the medical evidence of record. Although appellant also submitted reports by
Dr. Olch, he did not rate permanent impairment in accordance with the A.M.A., Guides.
The Board finds that the Office properly based appellant’s schedule award on the
diagnosis of left lateral epicondylitis release and right-side TFCC complex tear status post
arthroscopic repair. The Board will therefore affirm the Office’s March 17, 2010 decision
finding eight percent permanent impairment of the right upper extremity and five percent
permanent impairment of the left upper extremity.
On appeal, appellant argues that she has 13 percent permanent for her right arm. In
support of her assertion, she submitted a new report from Dr. Garrity. The Board’s jurisdiction
is limited to reviewing the evidence that was before the Office at the time of its final decision.
Therefore, this additional evidence cannot be considered by the Board for the first time on

5

appeal.13 Moreover, as discussed above, the evidence of record reflects that appellant has no
more than eight percent permanent impairment of the right upper extremity.
CONCLUSION
The Board finds that appellant has no more than eight percent permanent impairment of
the right upper extremity and five percent permanent impairment of the left upper extremity.
ORDER
IT IS HEREBY ORDERED THAT the March 17, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 1, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

13

20 C.F.R. § 501.2(c); Dennis E. Maddy, 47 ECAB 259 (1995); James C. Campbell, 5 ECAB 35, 36 n.2 (1952).
Appellant may submit this evidence to the Office, together with a formal request for reconsideration, pursuant to
5 U.S.C. § 8128(a) and 20 C.F.R. § 10.606(b)(2).

6

